NOT FOR PUBLICATION                           FILED
                                                                          JAN 26 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM J. MYERS, Jr., AKA William J.           No. 20-16592
Myers,
                                                D.C. No. 2:19-cv-05243-MTL
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

FREESCALE SEMICONDUCTOR
INCORPORATED, a Delaware corporation,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Michael T. Liburdi, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      William J. Myers, Jr. appeals pro se from the district court’s orders granting

defendant’s motion for attorney’s fees under 28 U.S.C. § 1927 and denying

Myers’s post-judgment motion for relief. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Myers’s request for oral
argument (Docket Entry No. 4) is denied.
§ 1291. We review for an abuse of a discretion. F.J. Hanshaw Enters., Inc. v.

Emerald River Dev., Inc., 244 F.3d 1128, 1135 (9th Cir. 2001) (imposition of

sanctions under the court’s inherent power); Wages v. IRS, 915 F.2d 1230, 1235

(9th Cir. 1990) (award of 28 U.S.C. § 1927 sanctions). We affirm.

      The district court did not abuse its discretion by awarding fees and costs to

defendant as a sanction because Myers “evidenced bad faith in multiplying the

proceedings in this case unreasonably and vexatiously.” Wages, 915 F.2d at 1235

(citation and internal quotation marks omitted); see also Fink v. Gomez, 239 F.3d

989, 994 (9th Cir. 2001) (explaining that courts have inherent power to impose

sanctions upon a finding of bad faith); Wages, 915 F.2d at 1235-36 (“Section 1927

sanctions may be imposed upon a pro se plaintiff.”).

      The district court did not abuse its discretion by denying Myers’s post-

judgment motion for relief because Myers failed to establish any basis for relief.

See United States v. Estate of Stonehill, 660 F.3d 415, 443-45 (9th Cir. 2011)

(setting forth standard of review for a motion under Federal Rule of Civil

Procedure 60(d)(3) and explaining that a party must establish fraud on the court by

clear and convincing evidence).

      We reject as meritless Myers’s contention that the district court was biased.

      All pending motions and requests are denied.

      AFFIRMED.



                                          2                                   20-16592